


Exhibit 10.64

 

Amendment No. 2

to

Amended and Restated Employment Agreement

 

This Amendment No. 2 to the Amended and Restated Employment Agreement, dated
November 8, 2004, as amended on February 11, 2008 (the “Agreement”), between
Vertex Pharmaceuticals Incorporated, a Massachusetts corporation (together with
its successors and assigns, the “Company”) and Kenneth S. Boger (the
“Executive”) is entered into by the parties on December 29, 2008.  The parties
hereby agree that the Agreement shall be amended as follows:

 

1.                                      Section 1(g) shall be amended by adding
the following to the end thereof:

 


“NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT ANY PAYMENTS UNDER THIS
AGREEMENT THAT ARE PAYABLE UPON DISABILITY CONSTITUTE NONQUALIFIED DEFERRED
COMPENSATION SUBJECT TO SECTION 409A OF THE CODE, “DISABILTY” OR “DISABLED”
SHALL MEAN, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, THE EXECUTIVE IS EITHER
(A) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY OR (B) RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER ANY
DISABILITY PLAN COVERING EMPLOYEES OF THE COMPANY.  FOR PURPOSES OF THE
IMMEDIATELY FOREGOING SENTENCE, THE EXISTENCE OF A DISABILITY WILL BE DETERMINED
IN ALL RESPECTS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 409A(A)(2)(C) OF
THE CODE.


 

2.                                      Section 8 shall be amended by inserting
the following language at the end of the current language, as follows:

 


“ANY REIMBURSEMENT IN ONE CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT THAT MAY BE
REIMBURSED IN ANY OTHER CALENDAR YEAR, AND A REIMBURSEMENT (OR RIGHT THERETO)
MAY NOT BE EXCHANGED OR LIQUIDATED FOR ANOTHER BENEFIT OR PAYMENT.  ANY EXPENSE
REIMBURSEMENTS SUBJECT TO SECTION 409A OF THE CODE SHALL BE MADE NO LATER THAN
THE END OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH SUCH BUSINESS
EXPENSE IS INCURRED BY THE EXECUTIVE.”

 

3.                                      Section 10(a)(vii) shall be amended in
its entirety to read as follows:

 


“(VII)       SIX MONTHS OF SEVERANCE PAY, PAYABLE IN ACCORDANCE WITH THE REGULAR
PAYROLL PRACTICES OF THE COMPANY, COMMENCING ON THE FIRST DAY OF THE MONTH
FOLLOWING THE MONTH IN WHICH TERMINATION UNDER THIS SECTION 10(A) OCCURRED;”

 

4.                                      Section 10(b) shall be amended to delete
the last paragraph thereof in its entirety.

 

5.                                      The first phrase of
Section 10(c)(iii) shall be amended to read as follows:

 


“(III)        TWELVE MONTHS OF SEVERANCE PAY, PAYABLE IN ACCORDANCE WITH THE
REGULAR PAYROLL PRACTICES OF THE COMPANY, COMMENCING ON THE FIRST DAY OF THE
MONTH FOLLOWING THE MONTH DURING WHICH THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
UNDER THIS SECTION 10(C);”

 

6.                                      Section 10(c)(viii) shall be amended in
its entirety as follows:

 


“(VIII)      UNTIL THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE
SEVERANCE PAY PAID UNDER SECTION 10(C)(III) ABOVE OR (B) THE DATE THE EXECUTIVE
RECEIVES EQUIVALENT COVERAGE AND BENEFITS UNDER THE

 

--------------------------------------------------------------------------------


 

plan of a subsequent employer, the Company shall provide the Executive with
medical and dental insurance benefits substantially similar to those which the
Executive was receiving immediately prior to the termination of his employment,
including any employer paid portion of the premium, subject to the Executive’s
election of benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) in accordance with the applicable plan procedures. During such
time that the Executive is receiving such continued medical and dental benefits
from the Company, the Company shall also provide Executive with life insurance
benefits substantially similar to those which the Executive was receiving
immediately prior to the termination of his employment

 

7.                                      Section 26 shall be amended as follows:

 

(i)            By adding the following to the end of the first paragraph
thereof:

 

“The Company will pay to Executive the Additional Amount within 10 days after
the Executive delivers to the Company a calculation of the Additional Amount,
together with such supporting documentation as the Company may reasonably
require, provided that the Company does not object to such calculation.”

 

(ii)           By adding the following to the end of the third paragraph
thereof:

 

“Notwithstanding the foregoing, no payments under this Section 26 from the
Company to Executive shall be made after the end of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes to the applicable taxing authority.”

 

8.             Section 27 shall be amended to add the following at the end of
the current language:

 

“Any portion of a payment that constitutes nonqualified deferred compensation
under Section 409A of the Code payable as a result of a termination of
employment may only be paid upon a “separation from service” under Section
409A(a)(2)(A)(i) of the Code.  For purposes of clarification, the foregoing
sentence shall not cause any forfeiture of benefits on the part of the
Executive, but shall only act as a delay until such time as a “separation from
service” occurs.”

 

--------------------------------------------------------------------------------


 

As so amended, the Employment Agreement shall remain in full force and effect. 
Executed as of the date set forth above:

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Valerie Andrews

 

 

 

V.P. & Deputy General Counsel

 

 

 

 

 

 

 

 

 

 

 

/s/ Kenneth S. Boger

 

 

 

Kenneth S. Boger

 

--------------------------------------------------------------------------------
